ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_02_EN.txt. 23

SEPARATE OPINION OF JUDGE ODA

1. I have voted in favour of the Judgment in deference to the compe-
tence conferred upon the Court by the second paragraph of Article 62 of its
Statute. That paragraph expressly entrusts the Court with the authority to
decide upon a request for permission to intervene. In exercising that
authority, the Court may take into account considerations of judicial
propriety. Furthermore, I believe that the legal interests of Malta, which it
has sought to protect by intervention in the Tunisia/ Libya case, will be
sufficiently safeguarded by the Court, the more so because Malta has by its
argument brought its understandable preoccupations to the Court’s atten-
tion. In my view, however, the Court’s reasoning places too restrictive a
construction upon the first paragraph of Article 62. I regret that the
institution of intervention is afforded so narrow a focus on essentially the
first occasion of its application.

2. Intervention within the meaning of Article 62 of the Statute should in
my opinion be considered to have a far broader scope than the Court’s
Judgment allows (paras. 32-34). The records of the proceedings of the
Advisory Committee of Jurists of 1920 which prepared the Statute of the
Permanent Court of International Justice shed little light on what kind of
functions a third State permitted to intervene under Article 62 of the
Statute (which was identical to Article 62 of the Statute of the International
Court of Justice as far as the French text is concerned) can exercise, and on
what kind of effects may flow from its intervention. Although the Rules of
Court adopted in 1922 at the preliminary session of the Permanent Court
of International Justice contained provisions governing the application for
permission to intervene, they did not deal with the scope of intervention, or
the way in which the intervention of a third party, once granted, should be
conducted. As the Court properly states in the present Judgment (paras. 23
and 27), the Permanent Court of International Justice and its successor left
such questions of intervention to be decided in the light of the particular
circumstances of each case. In 60 years, there has hardly been a case before
the Court in which Article 62 could be said to have been a key issue, but the
time has now come for the Court to grapple with the problem of inter-
vention.

3. Ido not share the Court’s evaluation of the fact that the English text
of Article 62 of the Statute of the Permanent Court of International Justice
spoke of intervention “as a third party”, and that these words were omitted

24
24 CONTINENTAL SHELF (SEP. OP. ODA)

when the Statute of the International Court of Justice was drafted in 1945
by the United Nations Committee of Jurists. From the outset, the French
text of the Statute of the Permanent Court of International Justice did not
contain any phrase corresponding to “as a third party”. Article 62 of the
Statute, when redrafted for the present Court in 1945, did not undergo any
change as far as the French text was concerned, and the report of the
Committee expressly stated :

“[T]he formal emendations made in the English text of...
Article 62, paragraph | (elimination of the words : ‘as a third party’)
do not change the sense thereof.” (Documents of the United Nations
Conference on International Organization, San Francisco, 1945, Vol.
XIV, p. 676.)

It is true that both the English and the French texts of the Statute of the
Permanent Court of International Justice are authentic, as expressly men-
tioned in the Protocol of Signature of that Statute. On the other hand, the
Preface to the Procés-verbaux of the Proceedings of the Advisory Com-
mittee of Jurists clearly indicated that :

“As all the members of the Committee, with the exception of
Mr. Elihu Root, spoke in the French language, the English text of the
Procés-Verbaux is to be looked upon as a translation, except in so far
as concerns the speeches and remarks of Mr. Root.” (P. IV.)

The reason why, in 1920, the phrase “as a third party” was introduced into
the English text, as a translation from the French text, is not known. At all
events, this introduction would not seem to have been explicable on the
basis of the change in the French text from “un intérét d’ordre juridique le
concernant est en cause” to “un intérêt d’ordre juridique est pour lui en
cause” (Judgment, para. 22). There is in the records of the discussions no
suggestion that in 1920 the drafters had specifically in mind the idea of
intervention “as a party”. Given this want of information, it does not seem
justified to draw conclusions about the meaning of intervention “as a third
party” based essentially on the English text of the Statute. Thus I cannot
agree with the Court that any debates in the Permanent Court showed that
“it seems to have been assumed tnat a State permitted to intervene under
Article 62 would become a ‘party’ to the case” (para. 24).

4. It is far from clear that participation qua party is a conditio sine qua
non Of the institution of intervention. Moreover, the question of whether or
not the institution of intervention under Article 62 of the Statute requires
the participation of a third State solely “as a party” is closely interrelated
with two further questions : first, whether or not ajurisdictional link which
connects the intervening State with the original litigant States in the
principal case should be required ; and, second, whether or not the judg-
ment of the Court in the principal case should also be binding upon the
intervening State. Although the Court does not pass upon the question of
jurisdiction in these proceedings (para. 36), it is difficult to discuss the

25
25 CONTINENTAL SHELF (SEP. OP. ODA)

institution of intervention without taking into account these two further
questions, which are so closely interrelated with the nature of the institu-
tion under Article 62.

5. I believe it is arguable that a jurisdictional link between the inter-
vening State and the original parties to the case would be required if the
intervening State were to participate as a full party, and that, in such a case,
the judgment of the Court would undoubtedly be binding upon the inter-
vening State. Such a right of intervention is basically similar to that
provided for in the municipal law of many States. As a result of the
participation of the third party as a full party in the principal case, the case
will become a litigation among three parties. In the case of municipal law,
of course, the link of jurisdiction between the third party seeking inter-
vention and the original litigants is not at issue. This municipal institution
has existed for many years to protect the right of a third party which might
otherwise be affected by the litigation between two other parties and to
promote economy of litigation. In such circumstances two or three causes
of action concerning the same set of rights or obligations are dealt with asa
single case.

6. Similarly, before the International Court of Justice, there may be
cases in which the third State seeking intervention to secure its alleged
right, which is involved in the very subject-matter of the original litigation,
is linked with the original litigant States by its acceptance of the compul-
sory jurisdiction of the Court under the optional clause of the Statute or
through a specific treaty or convention in force, or by special agreement
with these two States. In such cases the third State may participate as a
plaintiff or a defendant or as an independent claimant. Probably, in fact,
this third State would in such circumstances also be entitled to bring a
separate case on the same subject before the Court. On the other hand,
participation in the proceedings by a third State as a full party without
having any jurisdictional link with the original parties, while remaining
immune from the binding force of the judgment, would certainly be tan-
tamount to introducing through the back door a case which could not
otherwise have been brought before the Court because of lack of jurisdic-
tion. This seems inadmissible prima facie, because the jurisdiction of the
International Court of Justice is based on the consent of sovereign States
and is not otherwise compulsory.

7. Nevertheless, it is by no means clear that the only hypothesis con-
templated when the draft of Article 62 was under discussion was the
hypothesis of the intervening State being connected by a jurisdictional link
with the original litigants in the principal case. When the Permanent Court

26
26 CONTINENTAL SHELF (SEP. OP. ODA)

of International Justice met in 1922 for its preliminary session to discuss,
among other things, the Rules of Court, the Committee on Procedure
prepared questionnaires in which the Court was asked, in connection with
intervention : “Have third parties interested in a case the right of inter-
vention only when the original parties to a dispute have accepted the
compulsory jurisdiction of the Court ?” (P.C.IJ., Series D, No. 2, p. 291).
As was pointed out in the argument in the current proceedings and in the
Court’s Judgment (para. 23), the Court in 1922 was divided in its answer
and did not come to any definite conclusion. Yet it must be noted that the
President, Judge Loder, ruled at the seventeenth meeting on 24 Febru-
ary 1922 that he

“could not take a vote upon a proposal the effect of which would be to
limit the right of intervention (as prescribed in Article 62) to such
States as had accepted compulsory jurisdiction. If a proposal in this
sense were adopted, it would be contrary to the Statute” (ibid.,
p. 96).

8. The possibility in respect of Article 62 of a somewhat broader scope
of overall interpretation is traceable in the proceedings of the preliminary
session of the Permanent Court of International Justice. In this respect, it
may be pertinent to quote from the Summary of Previous Discussions on the
Question of the Right of Intervention, submitted by Judge Beichmann, also
at the seventeenth meeting on 24 February 1922. In the circumstances of
Article 62, he said :

“no State has a right to intervene, but may only ask the Court for
permission to do so; permission shall only be given if the Court
considers that the State in question has an interest of a legal nature in
the case. This condition, however is not necessarily the only one, and
its fulfilment does not necessarily involve the right of intervention.
Even though the Court is of opinion that this condition is fulfilled, it
may refuse the request.

Article 62 of the Statute lays down that the question shall be
decided in each particular case as it arises ; there is therefore no need
to adopt any decision at the moment either with regard to the inter-
pretation of the words ‘interest of a legal nature which may be affected
by the decision’, or with regard to the question whether the right of
intervention is subject to other conditions of a legal nature, for
example, the acceptance of the compulsory jurisdiction of the Court
by the original parties and the party desiring to intervene, or the
consent of the original parties. The question whether, when the right
to intervene has been admitted and exercised, the intervening State is
to be bound by the judgment, as well as the original parties, must also
remain open.

Nevertheless, the discussion has shown that intervention may be
based on other grounds : the intervening State may have a subjective
right, which is incompatible with the claims of the original parties or

27
27 CONTINENTAL SHELF (SEP. OP. ODA)

of one of them, or again it may be to the interest of the intervening
State that opinions contrary to its own should not prevail as regards
the rules to be applied. The last named reason for intervention might
be regarded as sufficient, at all events in the circumstances contem-
plated in Article 63. The question whether this reason would also
suffice in other circumstances remains open.” (/bid., p. 349.)

9. The situation where a right erga omnes is at issue between two States,
but a third State has also laid a claim to that right, is a hypothesis which
here merits consideration. For instance, in the case of the sovereignty over
an island, or the delimitation of a territorial boundary dividing two States,
with a third party also being in a position to claim sovereignty over that
island or the territory which may be delimited by this boundary, or in a case
in which a claim to property is in dispute, an unreasonable result could be
expected if a jurisdictional link were required for the intervention of the
third State. If this link is deemed at all times indispensable for intervention,
the concept of intervention in the International Court of Justice will
inevitably atrophy. Accordingly, in my submission, if the third State does
not have a proper jurisdictional link with the original litigant States, it can
nevertheless participate, but not as a party within the meaning of the term
in municipal law. The role to be played by the intervening State in such
circumstances must be limited. It may assert a concrete claim against the
original litigant States, but that claim must be confined to the scope of the
original Application or Special Agreement in the principal case. The
intervening State cannot seek a judgment of the Court which directly
upholds its own claim. The scope of the Court’s judgment will also be
limited : it will be bound to give judgment only within the scope of the
original Application or Special Agreement. The intervening State cannot,
of course, escape the binding force of the judgment, which naturally
applies to it to the extent that its intervention has been allowed. The
intervening State will have been able to protect its own right merely in so
far as the judgment declines to recognize as countervailing the rights of
either of the original two litigant States. On the other hand, to the extent
that the Court gives a judgment positively recognizing rights of either of
the litigant States, the intervening State will certainly lose all present or
future claim in conflict with those rights. In this light, it does not seem
tenable to argue that unless the intervener participates as a party on an
equal footing with the original litigant States, it would unreasonably
benefit without putting itself in any disadvantageous position.

od 0. Intervention in the International Court of Justice is not necessarily
limited to the situation concerning some well-defined right which is in

28
28 CONTINENTAL SHELF (SEP. OP. ODA)

dispute between litigant States. Relevant in this respect is Article 63 of the
Statute. The subject-matter of the dispute between the original parties in
the case of Article 63 will certainly be concrete rights claimed by both
sides. But if any third State were to intervene, it would be because that third
State was concerned with the interpretation of the convention falling to be
construed in the judgment of the Court, but not with the subject-matter
itself. This kind of intervention is unique in international law and, unlike
Article 62, was borrowed from the provisions of Article 84 of the 1907
Convention for the Pacific Settlement of International Disputes, which
was inherited, with some minor modifications, from Article 64 of the 1899
Convention for the Pacific Settlement of International Disputes. This was
confirmed by the President of the Advisory Committee of Jurists in 1920
(Procés-verbaux, p. 594), although in fact no extensive discussions on this
point have been reported from that time.

11. In the application of Article 63, no jurisdictional link is apparently
required between the intervening State and the original litigant States. The
third State may participate in the case, but not “as a party” on an equal
footing with the orginal litigant States because the object of the interven-
tion is not necessarily connected with the claims of the original parties. The
third party participates, but not as a plaintiff or defendant or even an
independent claimant. This seems to be clear from some precedents of the
Court. In the Haya de la Torre case, the delivery of Haya de la Torre, who
was enjoying asylum at the Colombian Embassy in Peru, was the subject-
matter of the case, in which Cuba was not directly concerned. There is no
reason to maintain that Cuba’s intervention was assumed to be a partici-
pation “as a party” in the sense I have described above (although in the
list of participants in the case Cuba was mentioned as the “intervening
party”). In fact, Cuba’s participation consisted simply in presentation of
its interpretation of the Havana Convention. Similarly, in the S.S. “Wim-
bledon” case, the subject-matter was not the cargo in which Poland was
interested but the right of access of the vessel in question to the Kiel Canal.
In neither case was the intervention thought to be conditional on the
presentation of any concrete claim against both or either of the original
litigant States.

12. The judgment of the Court will certainly be binding upon the
litigant States, but all that will be binding upon the intervening State is, as
paragraph 2 of Article 63 provides, “the construction [of a convention]
given by the judgment’. In other words, the intervening State will be
bound by the Court’s interpretation of the convention if it becomes
involved in a case involving the application of that instrument.

29
29 CONTINENTAL SHELF (SEP. OP. ODA)

13. In this respect it seems pertinent to examine the meaning of Arti-
cle 59 of the Statute, which provides for the binding force of the judgments
of the Court, particularly since the meaning of that Article is sometimes
discussed in connection with Article 63. Article 59 was not contained in
the draft prepared by the Advisory Committee of Jurists in June/July
1920. It stemmed from comments of the British delegate at the Council of
the League of Nations in October 1920. Mr. Balfour submitted a note on
the Permanent Court of International Justice, a passage of which
read :

“There is another point on which I speak with much diffidence. It
seems to me that the decision of the Permanent Court cannot but have
the effect of gradually moulding and modifying international law.
This may be good or bad ; but I do not think this was contemplated by
the Covenant ; and in any case there ought to be some provision by
which a State can enter a protest, not against any particular decision
arrived at by the Court, but against any ulterior conclusions to which
that decision may seem to point.” (P.C.I.J. Documents concerning the
Action taken by the Council of the League of Nations under Article 14 of
the Covenant, p. 38.)

The report of Mr. Léon Bourgeois of France, who had also once submitted
a report on the draft scheme of the Advisory Committee of Jurists at the
Council meetings at San Sebastian in August, was presented at the Council
on 27 October 1920. It starts with these words : “The following are the
points which I propose that you should consider : ...”, and continues :

“8. The right of intervention in its various aspects, and in parti-
cular the question whether the fact that the principle implied in a
judgment may affect the development of international law in a way
which appears undesirable to any particular State may constitute for
it a sufficient basis for any kind of intervention in order to impose the
contrary views held by it with regard to this principle.” (bid,
p. 46.)

Apparently taking into account the observation which had been made by
Mr. Balfour, the report continued in connection with the institution of
intervention in the case of the construction of a convention, as fol-
lows :

“This last stipulation establishes, in the contrary case, that if a State
has not intervened in the case the interpretation cannot be enforced
against it. No possible disadvantage could ensue from stating directly
what Article 61 [now Article 63] indirectly admits. The addition of an
Article drawn up as follows can thus be proposed to the Assembly :
‘The decision of the Court has no binding force except between the
Parties and in respect to that particular case’ [now Article 59].” (Jbid.,
p. 50.)

30
30 CONTINENTAL SHELF (SEP. OP. ODA)

It may accordingly be concluded that the drafters of the Statute appre-
hended that the interpretation which the Court would place on interna-
tional law would be shaped by prior judgments of the Court, and that, by
adding this provision, they intended to inhibit the extension of a modified
interpretation of international law to those States which had not partici-
pated in the case.

14. If Article 59 is interpreted against this background, it does not add
much to what was contemplated under Article 63, and thus has no direct
bearing on it. It may be asked, however, what significance it may have to
state, as implied by Article 63, that the construction of a convention will
not be binding on States not party to a case before the Court. For
regardless of such a postulate there is little doubt that, in a case where the
construction of a particular convention is in dispute, the construction
placed upon it by the Court in a previous case will tend to prevail. It is
submitted that in this sense there will not be much difference between
those States which have intervened in a case and those States which have
not intervened, so far as the practical effect of the Court’s construction of
an international convention is concerned. It is questionable whether the
intention of the founders — i.e., not to make the interpretation of a
convention by the Court binding upon the States which have not partici-
pated in the case — was really given effect by the formulation of Arti-
cle 59.

15. If an interpretation of a convention given by the Court is necessarily
of concern to a State which is a party to that instrument, though not a party
to the case, there seems to be no convincing reason why the Court’s
interpretation of the principles and rules of international law should be of
less concern to a State. If, therefore, the interpretation of an international
convention can attract the intervention of third States under Article 63 of
the Statute, it may be asked why the interpretation of the principles and
rules of international law should exclude a third State from intervening ina
case. Lack of jurisdiction is not a sufficient reason for preventing a State
from intervening as a non-party in a principal case in which the application
of the principles and rules of international law is at issue, for the inter-
pretation given by the Court of those principles and rules will certainly be
binding on the intervening State. What is more, as in the case of Article 63,
the provisions of Article 59 do not in fact guarantee a State which has not
intervened in the principal case any immunity from the subsequent appli-
cation of the Court’s interpretation of the principles and rules of interna-
tional law.

16. I am not of course suggesting that such an intervention would fall
within the meaning of Article 63 of the Statute. I am simply saying that
such a type of intervention — i.e., non-party intervention in the case in
which a jurisdictional link is absent, but the interpretation given by the
Court is binding — was introduced under Article 63. And if such a type of

31
31 CONTINENTAL SHELF (SEP. OP. ODA)

intervention is therefore possible, I submit that Article 62, if looked at in
the light of Article 63, can also be viewed as comprehending this form of
intervention as well, providing that the interest of a legal nature is present.
That is to say, intervention under Article 62 encompasses the hypothesis
where a given interpretation of principles and rules of international law is
sought to be protected by a non-party intervention. In this hypothesis, the
mode of intervention may be the same as under Article 63, so that the third
State neither appears as a plaintiff or defendant nor submits any specific
claim to rights or titles against the original litigant States.

17. It may be objected that the States which may be affected by the
interpretation of such principles and rules by the Court will be without
number, and that, if an interpretation of the principles and rules of inter-
national law can open the door of the Court to all States as interveners, this
will invite many future instances of intervention. This problem should be
considered from the viewpoint of future judicial policy, and more parti-
cularly from the viewpoint of the economy of international justice. Yet this
cannot be the reason why a request for intervention which is actually
pending should be refused when the requesting State claims that its legal
interest may be affected by the Court’s rulings on the principles and rules
of international law. The possibility of an increasing number of cases
invoking Article 63 may likewise not be avoided. The fact that in the past
Article 63 has been rarely invoked does not guarantee that the situation
will remain unchanged in the future. Thus the problem is related not only
to Article 62, but also to Article 63.

18. However, unlike Article 63 dealing with the case of the interpreta-
tion of an international convention, Article 62 comprises certain restric-
tions. Paragraph 2 of Article 62 provides that : “It shall be for the Court to
decide upon this request.” This means that the Court has certain discre-
tionary powers to allow or not to allow any requesting State to intervene in
the litigation. Still more important is the restriction of paragraph 1 of
Article 62. This paragraph requires the State requesting intervention to
show that “it has an interest of a legal nature which may be affected by the
decision in the case”. Thus any danger of expansive application of Arti-
cle 62 will certainly be restricted by the Court’s exercising its discretionary
power, more particularly to determine whether the requesting State has
such an interest. In the present case, as it happens, the Court has taken this
line and come to a negative conclusion on this point, imposing what is in
my view an unduly severe test.

19. In fact, on the question whether Malta “has an interest of a legal
nature which may be affected by the decision in the case” or not, my

32
32 CONTINENTAL SHELF (SEP. OP. ODA)

conclusions differ from the Court’s. The present Tunisia/ Libya case has a
quite distinctive characteristic. It is not concerned with a general interest in
the development of international law in an abstract form; the mere
interpretation of principles and rules of international law is not at issue.
Otherwise the Court, which on such points may be requested simply to
perform an advisory or doctrinal function, would not be able to entertain
this case. The case being contentious, conflicting claims between Tunisia
and Libya should certainly exist. Yet, as is evident from the Special
Agreement, the subject-matter of this case does not concern any contrac-
tual right disputed solely between two States or well-defined rights erga
omnes such as the sovereignty over an island or any specific land area or
even continental shelf area ; neither of the principal Parties puts forward a
claim to a right or a title to any continental shelf area as precisely specified.
Hence the claims of the original litigant States, Tunisia and Libya, against
each other were themselves not quite clear, at least at the intitial stage of
the submission of the case to the Court. Therefore, if Malta has failed to
assert its own claims against either or both of the litigant States, or to seek
as plaintiff or defendant any substantive or operative decision against
either Party or to try to obtain any form of ruling or decision from the
Court concerning its own continental shelf boundary with either or both of
the orginal litigant States, or, then again, to submit its own claims to
decision by the Court and not to expose itself to counter-claims, this
cannot be any reason to question the admissibility of Malta’s request.
More cannot be demanded of Malta than of Tunisia and Libya.

20. Both Parties in this case wish to secure a statement from the Court of
what the appropriate law will be for the delimitation of the respective areas
of the continental shelf of Tunisia and Libya. On the face of the Special
Agreement, what will be argued before the Court by these two countries
will remain confined to the principles and rules of international law to be
applied in the delimitation of the continental shelf and not relate to the
concrete claim to any title. Thus the object of the request for intervention
may properly consist, as stated by Malta, in presenting views on the
principles and rules of international law during the proceedings in the
principal case (as intended by Cuba in the Haya de la Torre case under
Article 63). That being so, the position of Malta is certainly different from
that of Fiji in the Nuclear Tests cases, in which the subject-matter was
clearly defined in terms of specific claims. Aside from the question of
jurisdiction, Fiji could have identified its own interests with those of
Australia and New Zealand in specifying the legal interests which might
have been threatened by the action taken by France, the legality of which
was in dispute. Thus, although Fiji might have been required to specify its
own claim as a plaintiff together with Australia and New Zealand against
France, this requirement would have arisen out of the very nature of the

33
33 CONTINENTAL SHELF (SEP. OP. ODA)

case. The Tunisia/Libya case, however, is of a completely different
nature.

21. It has been contended by both Libya and Tunisia that the Court is
required to confine itself to the applicable principles and rules for the
delimitation of the area of the continental shelf of Libya and the area of the
continental shelf of Tunisia, in which, ex hypothesi, no third State can be
interested. However, this contention is unconvincing. The Special Agree-
ment provides in the beginning of Article 1:

“The Court is requested to render its judgment in the following
matter :

What principles and rules of international law may be applied for
the delimitation of the area of the continental shelf appertaining to the
Socialist People’s Libyan Arab Jamahiriya and to the area of the
continental shelf appertaining to the Republic of Tunisia, and the
Court shall take its decision according to equitable principles, and the
relevant circumstances which characterize the area, as well as the new
accepted trends in the Third Conference on the Law of the Sea.”
(Certified English translation filed by Libya.)

The “area” of the continental shelf appertaining to Libya and the “area” of
the continental shelf appertaining to Tunisia are of course different. The
object of the principal case is to determine the principles and factors
governing delimitation of that line by the Parties, i.e., the dividing line
between these two “areas”. These two “areas” themselves as a whole have
not been defined in the above request by Tunisia and Libya.

22. If the “area” as to which the relevant circumstances to be taken into
account by the Court is to be simply an aggregate of the “area” apper-
taining to Libya and the “area” appertaining to Tunisia, so that it does not
affect any third State but only concerns these two States, how can one
identify that whole “area” without possessing any precise definition of that
aggregate ? Is it not logical to suggest that when these two States mention
“the relevant circumstances which characterize the area”, this “area” must
necessarily have a different connotation from what is implied by the mere
aggregate of the “area” appertaining to Libya and the “area” appertaining
to Tunisia to be delimited as a result of the Court’s judgment ? This is
borne out by the use of the words “propres à la région” (not “zone”) in
Tunisia’s certified French translation of the Special Agreement, where the
English has “which characterize the area”. Certainly the delimitation of the
two “areas” is essentially a bilateral matter to be settled by agreement
between Tunisia and Libya. That delimitation ought not to intrude upon
the area-to-be of the continental shelf of any third State. Yet is it possible
to assume that when account is taken of the characteristics of the area as a

34
34 CONTINENTAL SHELF (SEP. OP. ODA)

whole, an area in which a third State may have some legal title to a portion
of continental shelf, there will be no legal interest of such a State which may
be affected by the decision of the Court aimed at the principles and rules of
international law applicable in that area ? Furthermore, is it proper to state
that no conclusions or inferences may legitimately be drawn from the
findings or the reasoning with respect to rights or claims of other States not
parties to this Tunisia/ Libya case (Judgment, para. 35) ? If any consider-
ation is given by the Court to the effect which, for example, the existence of
an island or islands in this “area” may have in the delimitation of the
continental shelf between Tunisia and Libya, how can Malta remain
unaffected by a decision of the Court indicating the principles and rules
therein involved ?

23. Without scrutinizing the details of the case, the Court cannot now
define the “area” of which the relevant circumstances to be taken into
account by the Court are characteristic. The Court cannot take a position
in advance in this respect without dealing with the principal case. Since this
“area” actually is not limited to the expanses in which it is evident that no
third State may have a claim, the possibility or probability of an adverse
effect upon a third State is not excluded. Theoretically, a number of States
may have a claim to the continental shelf in the “area”, invoking any
justification which they may prefer for this purpose, because the criteria
for delimitation of the continental shelf have not yet been firmly settled.
Yet, in the light of developments in the law of the sea, it would not have
been difficult for the Court to exercise its discretionary powers under
Article 62, paragraph 2, and allow the intervention of the third State par-
ticularly concerned, depending on the Court’s evaluation of the imminent
and grave interests prima facie at stake and considering the relevant
factors. In this case, I cannot agree that Malta, which prima facie belongs
to the very “area” in issue, will escape any legal effect of the judgment of
the Court. This distinguishes Malta from all other countries (except per-
haps a few neighbouring States), many of which may of course be inter-
ested in abstracto in the judgment of the Court concerning the interpre-
tation of the applicable “principles and rules of international law”.

(Signed) Shigeru ODA.

 

35
